Citation Nr: 1117821	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  04-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether reduction of the disability rating assigned for service-connected osteomalacia, left knee from 20 percent to 10 percent, effective August 26, 2004, was proper.  

2.  Entitlement to a disability rating higher than 20 percent for service connected osteomalacia, left knee.  

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2003 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In December 2010 the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of whether the Veteran is entitled to a disability rating higher than 20 percent for his left knee disability and whether a TDIU is warranted are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence establishing improvement in the Veteran's osteomalacia, left knee was not of record at the time of a November 2003 rating decision reducing from 20 percent to 10 percent the rating assigned the disability.


CONCLUSION OF LAW

The criteria for reduction of the Veteran's 20 percent rating for osteomalacia, left knee were not met at the time of the decision reducing that rating. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating reduction

VA first received a claim for service connection for a bilateral knee disability in October 1989.  In a November 1989 decision, the RO granted service connection for chondromalacia of the left patella and assigned a noncompensable rating under the criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In that same decision, the RO granted service connection for patellofemoral dysfunction of the right knee and assigned a noncompensable rating under the same rating criteria.  

In a June 1990 decision, the RO combined the two knee disabilities, redesignating the description of the disabilities as bilateral knee pain due to osteomalacia of the left patella, status post partial meniscectomy, and chondromalacia of the right knee, and assigned a 10 percent rating, effective from October 1989.  

In September 2001 the Veteran requested an increased rating, explaining that his left knee problems had worsened.  VA afforded him a medical examination the following month, and in a November 2001 decision the RO separated out his bilateral knee disabilities, assigning a 20 percent rating for osteomalacia of the left knee, effective September 17, 2001, and assigning a 20 percent rating for status post meniscectomy and chondromalacia right knee, effective September 17, 2001.  Both disabilities were rated under the criteria at Diagnostic Code 5257.  

In June 2002, VA received a claim from the Veteran for an increased rating for his left knee disability and benefits under 38 C.F.R. § 4.29 and or § 4.30 for a total rating due to hospital treatment or observation and convalescence regarding surgical treatment of his right knee disability.  In July 2003, VA afforded the Veteran an examination of both knees.  

In an August 2003 decision the RO granted a temporary total rating for surgical treatment of the Veteran's right knee requiring convalescence and proposed to reduced the rating for osteomalacia of the left knee from 20 percent to 10 percent.  The RO explained that VA was proposing to reduce the rating for his left knee disability because the evidence showed that the condition had improved.  

In a November 2003 rating decision, the RO reduced the rating for his osteomalacia, left knee from 20 percent to 10 percent, effective February 1, 2004.  

The 20 percent rate was in effect from September 2001 to February 2004.  As this was less than 5 years the provisions of 38 C.F.R. § 3.44(a) and (b) do not apply.  For disabilities where the ratings have not continued at the same level for 5 years or more, reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The November 2001 rating decision documents a diagnostic code designation of 5014-5257.  This indicates that the disease, "osteomalacia" (Diagnostic Code 5014) is evaluated based on the residual condition, "knee, other impairment of" (Diagnostic Code 5257).  

The criteria and ratings listed under Diagnostic Code 5257 are as follows: Recurrent subluxation or lateral instability is rated as 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  38 C.F.R. § 4.71a.  VA's Office of General Counsel has explained that separate ratings can be assigned under Diagnostic Codes 5003 and 5257 without violating the prohibition against pyramiding because the criteria address different manifestations of a knee disability.  VAOPGCPREC 23-97.  This opinion goes on to explain that if a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  Diagnostic Code 5260 addresses disability due to limitation of flexion of the knee while Diagnostic Code 5261 addresses disability due to limitation of extension of the knee.  38 C.F.R. § 4.71a.  

In the November 2001 rating decision, the RO accurately reported that the examination report from October 2001 included a finding by the examiner that the Veteran had moderate instability of the left knee.  

In July 2003 the Veteran underwent another VA examination of his left knee.  The examiner documented the range of motion of the Veteran's left knee as to extension and flexion and stated that McMurray's test was within normal limits for the left knee.  Although the McMurray's test was an indication that the Veteran did not have a torn meniscus, there are no examination findings that address whether he has subluxation or lateral instability of the left knee.  

The July 2003 examination was the only examination of the Veteran's knee conducted prior to the issuance of the decision in which the RO reduced the disability rating assigned for the left knee.  This examination report does not show that the Veteran had less than moderate instability of his left knee because the examination report includes no findings addressing the stability of his left knee4.  This examination, thus, does not show clear improvement of his service-connected left knee disability.  

Nor are there any treatment records sufficient to show that the Veteran's left knee was any more stable after the November 2001 rating and prior to the reduction.  The only evidence that is relevant is a report of an x-ray of January 2003 which includes findings of an intact patella, a possibly damaged meniscus, and no evidence of recent or old fractures or dislocations.  This is insufficient to show that the instability of the Veteran's left knee had improved.  

Because the reduction was not based on reexamination disclosing improvement, the reduction in the rating assigned for the Veteran's left knee disability was not warranted.  The rating must therefore be restored, effective the date of the reduction.  

ORDER

The 20 percent rating for service-connected osteomalcia, left knee is restored, effective the date of the reduction.


REMAND

In June 2009, the RO denied, among other claims, the Veteran's claim of entitlement to a TDIU.  In July 2009, the RO received a writing in which the Veteran reported that he had been out of work for since September 2008 because of his knee and other health related issues.  That same month he requested a copy of his February 2009 VA examination report and his application for a TDIU.  In March 2010 he submitted a writing in which he asked for entitlement to a TDIU because of his service connected right knee and low back disabilities.  

This sequence of events leads the Board to the conclusion that his July 2009 statement is sufficient under the pro-claimant system of VA compensation benefits to satisfy the requirements of a notice  of disagreement (NOD).  Review of the claims file fails to show that the Veteran and his representative have been provided with a statement of the case with regard to this issue.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The Board now turns to the matter of VA fulfilling its duty to assist the Veteran in obtaining relevant evidence.  In a September 2009 report, "E.E.," D.O. referred to treatment for the Veteran's back and stated that he had completed numerous forms for the Veteran's application for Social Security Disability.  During the Board hearing, the Veteran reported that VA had some information from the Social Security Administration (SSA) and that he did not undergo any evaluations with regard to a claim for SSA disability benefits.  December 2010 transcript at 10.  

Additionally, of record is a September 2009 letter addressed to the Veteran from his employer informing him that this request for disability pension and other benefits had been approved.  During the Board hearing he testified that his back and his knee disabilities were part of the basis for disability benefits from his employer.  Id. at 11.  He also testified that the records relevant to those benefits were from Resurgens Orthopaedics and that he had submitted those records to VA.  Id.  The Board notes that there are records from Resurgens Orthopedics associated with the claims file.  

Although the Veteran has testified as to his memory of what took place with regard to his claim for Social Security disability benefits and the disability benefits from his employer, in order to ensure a complete record, on remand the RO/AMC must obtain any additional outstanding relevant evidence associated with these benefits.  

Finally, during the hearing, the Veteran and his spouse alleged that the range of motion of his knee was not actually measured during a compensation and pension (C&P) examination.  Id. at 15.  His spouse explained that the day of the examination was a bad day for him.  The Board notes that the Veteran has reported that his left knee has gotten progressively worse.  Taking this information together, another VA examination should be conducted to ensure that VA has an accurate picture of the disability caused by his service-connected left knee condition.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with an appropriate statement of the case (SOC) with regard to the denial of a TDIU in the June 2009 rating decision.  

2.  Obtain from the Social Security Administration all administrative determinations and associated medical records with regard to a claim by the Veteran for Social Security disability benefits.  Associate all obtained records with the claims file.  If the records are not obtainable associate documentation of all efforts to obtain the records and negative responses with the claims file.  

3.  Send a letter to the Veteran asking him to complete a VA Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) to obtain any available medical records associated with his claim for disability pension and/or benefits from his employer, as shown by the September 2009 letter in the claims file.  Associate all obtained records with the claims file.  If the records are not obtained, associate with the claims file documentation of efforts to obtain the records and negative replies.  

4.  Ensure that any VA treatment records from later than February 2010 are associated with the claims file.  

5.  Then, after completing the above and ensuring that all available relevant records are associated with the claims file, ensure that the Veteran is scheduled for an examination of his left knee.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner is asked to conduct a VA joints examination of the Veteran's left knee.  In doing so, the examiner must indicate whether he or she measured the range of motion of the Veteran's left knee with a goniometer and he or she must record those measurements.  The examiner must specifically address whether any of the DeLuca factors (such as pain on motion) result in further limitation of motion and specify the point or points, in degrees, of the resultant motion.  

6.  Then readjudicate the issue of entitlement to a rating higher than 20 percent for the Veteran's osteomalacia, left knee.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


